          Case 1:18-cv-00248-DLH-CRH Document 1 Filed 11/29/18 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NORTH DAKOTA

Rachel Hein,                                                    Civil No:_________________

               Plaintiff,

v.                                                        NOTICE OF REMOVAL

Okland Construction Company, Inc.,

               Defendant.


          Defendant         Okland Construction Company, Inc. (“Okland”) for its Notice of

Removal (“Notice”) states the following:

          1.     Rachel Hein v. Okland Construction Company, Inc.          (“the Mountrail

County lawsuit”) is currently venued in the North Central Judicial District Court in the

County of Mountrail, North Dakota. The complaint has been served on Okland but has

not been filed. A copy of the summons and complaint are attached collectively as Exhibit

A to this Notice.

          2.     Okland is the named Defendant in the Mountrail County lawsuit.

          3.     Okland was served with the summons and complaint in the Mountrail

County lawsuit on October 31, 2018.

          4.     Okland obtained an extension from Rachel Hein to answer the complaint.

Exhibit B.

          5.     Other than the summons and complaint, Okland is not aware of any other

pleadings that have been served or filed in this lawsuit.




8162395
          Case 1:18-cv-00248-DLH-CRH Document 1 Filed 11/29/18 Page 2 of 3



          6.    In the Mountrail County lawsuit, Rachel Hein seeks to recover amounts

which she alleges are owed to her resulting from an injury sustained on or about October

3, 2015 in the parking lot of the 4 Bears Casino & Lodge, which allegedly occurred, in

part, because of Okland’s temporary lighting of its construction site. Okland disputes that

Rachel Hein is entitled to recover what it claims.

          7.    Okland files this Notice pursuant to 28 U.S.C. §§ 1441(a) and 1446(c), and

based on jurisdiction under 28 U.S.C. § 1332(a)(1), because:

                a.       Pursuant to 28 U.S.C. § 1446(c)(2)(A)(ii), the amount in controversy

                         exceeds the sum of $75,000, exclusive of interest and costs;

                b.       Plaintiff is a citizen of the State of North Dakota; and

                c.       Okland is a corporation and has its principal place of business in Salt

                         Lake City, Utah, and is therefore a citizen of the State of Utah.

          8.    Although the complaint does not plead with specificity the quantify the

amount of loss that Rachel Hein is claiming, Plaintiff has demanded payment in excess of

$75,000. This amount exceeds the diversity jurisdiction threshold of $75,000, exclusive

of interest and costs.

          9.    Under 28 U.S.C. § 1446(b), Okland timely files this Notice. The 30th day

after Okland received a copy of the summons and complaint Is Friday, November 30,

2018.

          10.   Pursuant to 28 U.S.C. § 1446(d), Okland has given to Plaintiff written

notice of this Notice, and promptly after filing, will cause a copy of this Notice to be filed




                                                 2
8162395
          Case 1:18-cv-00248-DLH-CRH Document 1 Filed 11/29/18 Page 3 of 3



with the state court. A true and correct copy of Okland’s notice to be filed with the state

court is attached hereto as Exhibit C.

          11.   For the reasons above, removal to this Court is proper under 28 U.S.C. §

1446(a).

          WHEREFORE, Okland requests that this action be removed from the North

Central Judicial District of the State of North Dakota, Mountrail County, to the United

States District Court, District of North Dakota, and that all further proceedings in this

action be held before this Court.




                                          ARTHUR, CHAPMAN, KETTERING,
                                          SMETAK & PIKALA, P.A.


Dated: November 28, 2018                    /s Corey S. Bronczyk
                                          Jonathon M. Zentner (#08143)
                                          Corey S. Bronczyk (#08207)
                                          500 Young Quinlan Building
                                          81 South Ninth Street
                                          Minneapolis, MN 55402-3214
                                          P: (612) 339-3500
                                          F: (612) 339-7655
                                          jmzentner@ArthurChapman.com
                                          csbronczyk@ArthurChapman.com

                                          Attorneys for Defendant
                                          Okland Construction Company, Inc.




                                            3
8162395
